DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 February 2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to element (B) in the remarks filed 21 January 2021 have been considered but are moot in view of the newly applied rejections necessitated by Applicants amendments to the claims. 

Applicant's regarding element (C) in the arguments filed 21 January 2021 have been fully considered but they are not persuasive.
Applicant alleges:
(C) the vibration imparter is disposed or disposable over the operator (which is a record in claim 17).
Applicant submits that Kataoka would not have disclosed or taught at least the claimed features (B)-(C) above.

Fourth, the new claimed feature (C) above calls for disposing the vibration imparter above the rotating body 600 or disposing a record on the rotating body 600. Kataoka would not have disclosed or taught this feature.
Examiner respectfully disagrees.  Kat’s disclosure is explained in a manner so as to be non-limiting with the vibrational elements.  Specifically, Kat first details that any component may be used for vibrating the rotating section 600 in para 116, then further details modifications of the embodiments, and they should be understood as not being limited; para 329, and finally teaches of the vibrating motor “on” the rotating body or jog table; para 341, even explicitly explaining that any arrangement may be used and located at any position as long as the property can be notified by vibration in para 341.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 5 – 9, 14, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kataokoa et al. (hereinafter Kat, U.S. Patent Application Publication 2008/0110970) in view of Suzuki et al. (hereinafter Suz, U.S. Patent Application Publication 2006/0255683)

Regarding Claim 1, Kat discloses:
A playback system (Fig. 1) comprising:
a memory storing instructions (e.g. storing unit 360, stores various programs executed on an OS for controlling entire information processing unit; para 144);

a vibration imparter (e.g. vibrating motor 950, [which is akin to Applicant’s vibration imparter 350], and is part of restricting unit 900; para 94) that vibrates the operator in accordance with a vibration signal corresponding to the part of the sound signal  (e.g. vibration motor coupled to information processing unit is vibrated when 
Kat fails to explicitly disclose:
the vibration imparter being disposed so that a center axis of the operator intersects the vibration imparter.
In a related field of endeavor (e.g. rotational input devices with vibrating features, implemented in record players/turn tables used by DJs; see para 18 of Kat, para 71, 98, 177 of Suz), Suz discloses a haptic feedback controller according to a first embodiment that can be used as a turntable used by a disc jockey; para 177.  Suz, similar to that of Kat, discloses control of a motor to have various kinds of vibration produced and/or resistance applied to the cap; para 72.  Suz further details the haptic feedback controller in Fig. 2, showing the piezoelectric motor 130 comprised of elements that are circular, and are depicted in a ring shape about a center cavity; see also para 156.
Modifying the Kat to use the features of Suz further discloses:
the vibration imparter being disposed so that a center axis of the operator intersects the vibration imparter (e.g. Kat’s drive elements, 900, 930, and 950 now implemented using the haptic feedback controller 100 of Suz to provide for the driving operations of Kat, including controlling the movement, resistance, and vibration of Kat; 

    PNG
    media_image1.png
    527
    498
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    358
    788
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Suz to the system detailed by Kat.  Doing so would have been predictable to one of ordinary skill in the art given that Kat details that any component including a piezo electric element may be used for vibrating the rotating section 600; para 116, and Suz explicitly details a piezo electric element for vibrating the same device in a “turntable,” para 177.  Furthermore, Kat is directed to a 1) reproduction device for a 2) disc jockey that includes a 3) rotating body and 4) vibration generating unit for vibrating the rotating body, and similarly, Suz details a 1) haptic feedback controller in an audio editing apparatus used by a 2) disc jockey in a 3) turntable, the controller having a 4) piezoelectric motor for having various kinds of vibration produced and resistance applied to the cap.  Essentially, substation of one 
Moreover, substituting the driving elements of Suz to operate in the system of Kat would have further provided desirable features and solved known drawbacks of the system of Kat.  Kat details the use of a belt mechanism for driving the rotating body; para 112, 932c, as well as two drive mechanisms (930 and 950) for providing for the rotational driving and vibration.  Suz notes that use of a belt transmission introduces a problem of a loss of the ability to express haptic function, making it difficult to express a wide variety of haptic feedback [vibration]; para 10.  Thus, the solution of haptic feedback method used; para 11, which allows for sufficiently large haptic feedback when the cap is rotate at low speed without backlash and no loss in the ability to express haptic feedback; paras 13 and 14.

Regarding Claim 5, in addition to the elements stated above regarding claim 1, the combination further discloses:
an engaging portion formed on a top surface of the operator (e.g. top side of table, including anti slip component; para 96 of Kat, now implementing the features of Suz as above); and 
a casing that accommodates the vibration imparter (e.g. Suz’s piezoelectric element 130, which is integrated into the upper and lower portion 110 and 120, see Figs. 2 and 5a, now provided for by the structural elements enclosing the components in 
is disposed on the top surface of the operator; and the engaging portion (e.g. note translucent protection plate 615 on top of the table plate, and covering window 614; Fig. 3, para 96 of Kat)

Regarding Claim 6, in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein the operator is a disk-shaped member (e.g. rotating body 600 of Kat, as modified by Suz above); and 
includes a light emitter that is disposed along a rim of the operator and outputs light depending on the sound played by the sound outputter (e.g. second display unit 220, constituted by substantially ring-shaped light emitting elements; para 137; lighting light-emitting device in a manner similar to the rotation speed of an analog record; para 135 of Kat); and
wherein the operator is a record (e.g. shape of a turn table record player; para 94; note also corresponding to an analog record displayed on the reproducing-position display 321; para 136 of Kat).

Regarding Claim 7, in addition to the elements stated above regarding claim 1, the combination further discloses:

wherein the placement portion rotates the operator (e.g. “rotating” body 600; para 95+;engages with the rotatory guide 730 thereby rotatably supporting the jog table; para 103 of Kat as modified by Suz above), and
wherein the operator is a record (e.g. shape of a turn table record player; para 94; note also corresponding to an analog record displayed on the reproducing-position display 321; para 136 of Kat as modified by Suz above).

Regarding Claim 8, in addition to the elements stated above regarding claim 7, the combination further discloses:
further comprising a detector that detects the part of the sound signal corresponding to the playback point, from the record on which the sound signal has been recorded (e.g. note processing information recorded on a recording medium (not shown); para 90; and recording medium in Fig. 26; reproducing portion reached a predetermined property position; para 169 of Kat as modified by Suz above),
wherein the at least one processor causes the sound outputter to play a sound of the part detected by the detector (e.g. cue-point position is set in accordance with the advancement of the reproducing position by the rotary operation on the rotating body 600; para 169 of Kat as modified by Suz above), and
 wherein the vibration imparter vibrates the operator depending on the part detected by the detector (e.g. rotating body is operated in accordance with the condition 

Regarding Claim 9, in addition to the elements stated above regarding claim 7, the combination further discloses:
further comprising a detector that detects, from the record on which a series of time data has been recorded, a piece of time data indicating the playback point (e.g. note processing information recorded on a recording medium (not shown); para 90; and when recognizing the signal, setting the reproducing position in formation at the “time” the signal is received; para 166; recording medium in Fig. 26 of Kat as modified by Suz above),
wherein the processor causes the sound outputter to play the sound represented by the part of the sound signal corresponding to the playback point which is indicated by the piece of time data detected by the detector (e.g. cue-point position is set in accordance with the advancement of the reproducing position by the rotary operation on the rotating body 600; para 169 of Kat as modified by Suz above), and
wherein the vibration imparter vibrates the operator depending on the part of the sound signal corresponding to the playback point indicated by the piece of time data detected by the detector (e.g. rotating body is operated in accordance with the condition of the input operation by conducting vibration; para 174 of Kat as modified by Suz above)

Claim 14 is rejected under the same grounds as stated above regarding claim 1.

Regarding Claim 16, Kat discloses:
A playback system (Fig. 1) comprising:
a memory storing instructions (e.g. storing unit 360, stores various programs executed on an OS for controlling entire information processing unit; para 144);
an operator rotatable by a user in contact with the operator (e.g. rotating body 600; note a press or contact is detected by an input operation on rotating section 600 by a user; para 127)
at least one processor (e.g. information processing device of Fig. 1, note processing unit elements as well, for example 400) that implements the instructions (e.g. executed for controlling entire unit; para 144) to cause a sound outputter to play sound (e.g. output unit 200, outputs sound music image and video based on a signal output from the information processing device 300; para 89; see also Figs. 25, 26) representing part of a sound signal   (e.g. reproduction processing for processing the music data for outputting by output unit 200 is conducted and the processed music data is sequentially output by the sound-producing section 210 as sound.. note also properties are adjusted; para 164), the part corresponding to a playback point that changes depending on an operation made by the user to the operator (e.g. and information processing unit recognizes the operation  in accordance with input operation on the switch section 340 by a user, and sets the input processing condition; para 163; see also Figs. 25, 26; note cue point, when a press or contact is detected by an input operation on rotating section 600 by a user, the reproducing position of the reproduced information is moved to the cue point; para 127; further, processing for moving the 
a vibration device (e.g. movement generating device, including restricting unit 900 and vibration motor 950; paras 83, 86), including a vibration imparter that vibrates the operator in accordance with a vibration signal corresponding to the part of the sound signal (e.g. vibrating motor 950, [which is akin to Applicant’s vibration imparter 350], and is part of restricting unit 900; para 94).
Kat fails to explicitly disclose: 
the vibration device is disposed above the operator, the vibration device being disposed so that a center axis of the operator intersects the vibration device.
In a related field of endeavor (e.g. rotational input devices with vibrating features, implemented in record players/turn tables used by DJs; see para 18 of Kat, para 71, 98, 177 of Suz), Suz discloses a haptic feedback controller according to a first embodiment that can be used as a turntable used by a disc jockey; para 177.  Suz, similar to that of Kat, discloses control of a motor to have various kinds of vibration produced and/or resistance applied to the cap; para 72.  Suz further details the haptic feedback controller in Fig. 2, showing the piezoelectric motor 130 comprised of elements that are circular, and are depicted in a ring shape about a center cavity; see also para 156.
Modifying the Kat to use the features of Suz further discloses:
the vibration device (e.g. Kat’s movement generating unit, now implemented by the drive mechanisms of Suz, in particular the elements of Fig. 2) is disposed above the 

    PNG
    media_image1.png
    527
    498
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    358
    788
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Suz to the system detailed by Kat.  Doing 
Moreover, substituting the driving elements of Suz to operate in the system of Kat would have further provided desirable features and solved known drawbacks of the system of Kat.  Kat details the use of a belt mechanism for driving the rotating body; para 112, 932c, as well as two drive mechanisms (930 and 950) for providing for the rotational driving and vibration.  Suz notes that use of a belt transmission introduces a problem of a loss of the ability to express haptic function, making it difficult to express a wide variety of haptic feedback [vibration]; para 10.  Thus, the solution of haptic feedback method used; para 11, which allows for sufficiently large haptic feedback when the cap is rotate at low speed without backlash and no loss in the ability to express haptic feedback; paras 13 and 14.

Claim 17, Kat discloses:
A playback system (Fig. 1) comprising:
a memory storing instructions (e.g. storing unit 360, stores various programs executed on an OS for controlling entire information processing unit; para 144);
at least one processor (e.g. information processing device of Fig. 1, note processing unit elements as well, for example 400) that implements the instructions (e.g. executed for controlling entire unit; para 144) to cause a sound outputter to play sound (e.g. output unit 200, outputs sound music image and video based on a signal output from the information processing device 300; para 89; see also Figs. 25, 26)  representing part of a sound signal (e.g. reproduction processing for processing the music data for outputting by output unit 200 is conducted and the processed music data is sequentially output by the sound-producing section 210 as sound.. note also properties are adjusted; para 164), the part corresponding to a playback point that changes depending on an operation made by a user to an operator (e.g. and information processing unit recognizes the operation  in accordance with input operation on the switch section 340 by a user, and sets the input processing condition; para 163; see also Figs. 25, 26; note cue point, when a press or contact is detected by an input operation on rotating section 600 by a user, the reproducing position of the reproduced information is moved to the cue point; para 127; further, processing for moving the reproducing position of the reproduced information to the cue point is set and the processing for moving the processing position of the reproduced position forward and backward is variably set in accordance with the rotating condition of the rotating body 600; para 128), which is a record rotatable by the user in contact with the record (e.g. 
a vibration device (e.g. movement generating device, including restricting unit 900 and vibration motor 950; paras 83, 86), including a vibration imparter that vibrates the record in accordance with a vibration signal corresponding to the part of the sound signal (e.g. vibrating motor 950, [which is akin to Applicant’s vibration imparter 350], and is part of restricting unit 900; para 94); and
a placement portion, on which the record is placeable, configured to rotate the record that is placed on the placement portion (e.g. rotary guide 730 and top plate 711 with attachment plate 731, for guiding the rotation of jog table 610 and rotating body 600 of Kat, as modified by Suz above).
Kat fails to explicitly disclose: 
the vibration device is configured to be disposed above the record, the vibration device being disposed so that a center axis of the record intersects the vibration device.
In a related field of endeavor (e.g. rotational input devices with vibrating features, implemented in record players/turn tables used by DJs; see para 18 of Kat, para 71, 98, 177 of Suz), Suz discloses a haptic feedback controller according to a first embodiment that can be used as a turntable used by a disc jockey; para 177.  Suz, similar to that of Kat, discloses control of a motor to have various kinds of vibration produced and/or resistance applied to the cap; para 72.  Suz further details the haptic feedback controller in Fig. 2, showing the piezoelectric motor 130 comprised of elements that are circular, and are depicted in a ring shape about a center cavity; see also para 156.

the vibration device (e.g. Kat’s movement generating unit, now implemented by the drive mechanisms of Suz, in particular the elements of Fig. 2) is configured to be disposed above the record (e.g. note Kat details providing for the vibration “on” the rotating body 600, and explicitly states that any arrangement may be used and located at any position as long as the property can be notified by vibration; para 341; thus modifying and implementing the elements of Fig. 2 of Suz, to provide for the vibration of the jog dial “on” the rotating body 600 as detailed by Kat in para 341), the vibration device being disposed so that a center axis of the record intersects the vibration device (e.g. Kat’s drive elements, 900, 930, and 950 now implemented using the haptic feedback controller 100 of Suz to provide for the driving operations of Kat, including controlling the movement, resistance, and vibration of Kat; note the ring shaped features of Suz, in Figs. 2 and 5A marked up below, showing the axis denoted by “A,” which shows an intersection about the center, and when it is adapted into Suz, it will be centered about the axis through the center of rotating body 600 of Kat, as indicated by the cap 120 of Suz, adapted into rotating body 600 of Kat, according to the turn table implementation detailed in paras 71, 98, 177 of Suz) 

    PNG
    media_image1.png
    527
    498
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    358
    788
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Suz to the system detailed by Kat.  Doing so would have been predictable to one of ordinary skill in the art given that Kat details that any component including a piezo electric element may be used for vibrating the rotating section 600; para 116, and Suz explicitly details a piezo electric element for vibrating the same device in a “turntable,” para 177.  Furthermore, Kat is directed to a 1) reproduction device for a 2) disc jockey that includes a 3) rotating body and 4) vibration generating unit for vibrating the rotating body, and similarly, Suz details a 1) haptic feedback controller in an audio editing apparatus used by a 2) disc jockey in a 3) turntable, the controller having a 4) piezoelectric motor for having various kinds of vibration produced and resistance applied to the cap.  Essentially, substation of one drive mechanism for the other between Suz and Kat would have been predictable to one of ordinary skill in the art at the time the invention was filed given their significant similarities and overlap.  
Moreover, substituting the driving elements of Suz to operate in the system of Kat would have further provided desirable features and solved known drawbacks of the system of Kat.  Kat details the use of a belt mechanism for driving the rotating body; para 112, 932c, as well as two drive mechanisms (930 and 950) for providing for the rotational driving and vibration.  Suz notes that use of a belt transmission introduces a problem of a loss of the ability to express haptic function, making it difficult to express a wide variety of haptic feedback [vibration]; para 10.  Thus, the solution of haptic feedback method used; para 11, which allows for sufficiently large haptic feedback 

Conclusion

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew C Flanders whose telephone number is (571)272-7516.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ANDREW C FLANDERS/           Primary Examiner, Art Unit 2654